OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the judgment of Supreme Court reinstated.
The Appellate Division upheld the Department’s denial of section 207-c benefits to petitioners—corrections officers employed by the Nassau County Sheriffs Department—based on erroneous application of a “heightened risk” standard. Eligibility for General Municipal Law § 207-c benefits is not contingent upon a covered municipal employee’s “demonstrating an injury sustained in the performance of special work related to the heightened risks and duties inherent in law enforcement” (Matter of Theroux v Reilly, 1 NY3d 232, 239 [2003]). Rather, “to be eligible for section 207-c benefits, a covered municipal employee need only prove,” as did petitioners in this case, “a ‘direct causal relationship between job duties and the resulting illness or injury’ ” (Matter of Theroux, 1 NY3d at 243-244).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.